Case 7:20-cr-01782 Document1 Filed on 09/23/20 in TXSD Page 1 of 2

AO 9] (Rev, 11/11) Criminal Complaint

 

uthern Distri of Texas
UNITED STATES DISTRICT COURT FILED ©"
for the SEP 23 2020

Southern District of Texas
David J. Bradley, Clerk

 

 

 

 

United States of America )
* ) eM
Rodolfo Ayala-Granados (1991/MEX) case No. AA~ 20-/ 74
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of September 22, 2020 _ in the county of Hidalgo in the
__ Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
21 USC § 952 Illegal Importation of a Controlled Substance / Approximately 113.5 Kilograms
of Cocaine, and 48 kilograms Methamphetamine, both Schedule !I Controlled
Substances.

This criminal complaint is based on these facts:

See Attachment "A"

@ Continued on the attached sheet.

/s/ Lori Pendergrass
Complaint authorized by: AUSA Frances Blake Complainant's signature

 

Lori Pendergrass, HSI Special Agent

Printed name and title

 

Submitted by reliable electronic means, sworn to
and attested to telephonically per Fed. R. Cr. 4.1,
and probable cause found on:

Date. SePtember 23, 2020 10:20 a.m. (cee. Ss CO

Judge’s signature

 

McAllen, Texas U.S. Magistrate Judge Peter E.Ormsby

Printed name and title

 

City and state:
 

 

Case 7:20-cr-01782 Document1 Filed on 09/23/20 in TXSD Page 2 of 2

Attachment “A”

I, Lori Pendergrass am a Special Agent of the United States Homeland Security Investigations
(HSI) and have knowledge of the following facts. The facts related in this attachment do not reflect
the totality of information known to me or other agents/officers, merely the amount needed to
establish probable cause. I do not rely upon facts not set forth herein in reaching my conclusion
that a complaint should be issued, nor do I request that this Court rely upon any facts not set forth
herein in reviewing this attachment in support of the complaint.

1,

On September 22, 2020, Homeland Security Investigations in McAllen, Texas, (HSI McAllen)
received a request for investigative assistance from the U.S. Customs and Border Protection
(CBP) Office of Field Operations (OFO) at the Pharr Port of Entry (POE) in Pharr, Texas.
CBP Officers (CBPOs) detained Rodolfo AYALA GRANADOS (hereinafter AYALA), a
citizen of Mexico and driver of the vehicle, while attempting to enter the U.S. with
approximately 113.5 kilograms (kg) of cocaine, and 48 kilograms of methamphetamine,
concealed within the floor of the trailer being pulled by the tractor truck AYALA was driving.

The truck and trailer were referred to x-ray, and the x-ray revealed anomalies in the floor of
the trailer. A K-9 detection dog also alerted to the trailer.

A physical search of the trailer was conducted, and a total of 261 packages were removed from
within the floor of the trailer. CBPOs removed and field tested the substance inside the
packages which was presumptive positive for the properties and characteristics of cocaine and
methamphetamine.

Homeland Security Investigations (HSI), Special Agents (SA) responded to the Hidalgo POE
to assist in the investigation. HSI SAs interviewed AYALA who admitted his employer was
previously stopped at the Pharr, Texas POE, driving the same tractor that was pulling a trailer
that contained liquid methamphetamine inside of coconuts. AYALA had intimate knowledge
of his employer’s drug seizure. AYALA stated that he previously expressed desire to stop his
employment to his employer due to his suspected involvement in narcotics trafficking.
AYALA stated that he then returned to his employment with the same employer. AYALA
also admitted to previously completing suspicious deliveries outside of industry standard.
